Citation Nr: 1236955	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-21 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to October 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A Travel Board hearing was held in June 2012 before the undersigned.  A copy of the transcript of that hearing is of record.  

A review of the record indicates that the Veteran has raised the claim that his service-connected lumbar spine disorder and the associated radiculopathy of the left lower extremity have each increased in severity since the last VA examination conducted in February 2009.  These claims for increased evaluations are not currently before the Board for appellate consideration and hereby referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It is the Veteran's contention that he is unable to be gainfully employed due to his service-connected lumbar spine condition (degenerative disk disease (DDD) and disk bulge at L4-5 and L5-S1) and radiculopathy of the left lower extremity associated with the lumbar disorder.  The DDD is rated as 20 percent disabling, and the left lower extremity radiculopathy is rated as 10 percent disabling, for a combined rating of 30 percent.  

At the June 2012 hearing, the Veteran and his wife provided testimony in support of his claim for a TDIU.  The Veteran said that he had not worked as a mechanic since 1989, and that he left employment primarily due to his spine disorder.  He was awarded Social Security Administration (SSA) benefits in 1993.  (Hrg. tr. at pgs. 3-5.)  Currently, he used a scooter to get around.  The sciatic nerve damage to his leg made it difficult to ambulate and he often fell.  (Tr. at pg. 6.)  He was on numerous medications for his back symptoms, to include narcotics.  (Tr. at pg. 8.)  His wife helped him with chores around the house and with his hygiene.  (Tr. at pg. 9.)  He continued to be seen every six months or so for his back.  (Tr. at pg. 14.)  He also expressed his dissatisfaction with VA examinations in 2007 and 2009.  Specifically, his wife opined that his 2007 exam was cursory in that the Veteran was unable to perform as requested.  This, she argued, did not provide a proper assessment of the severity of his service-connected disorders.  (Tr. at pg. 13.)  As to the 2009 exam, the Veteran said that he performed as requested, but the examiner stopped the examination early due to the pain that he was having.  (Tr. at pg. 14.)  

The Board observes, first and foremost, that entitlement to TDIU requires a showing of impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  The central inquiry in this regard is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The regulatory scheme for a TDIU encompasses both objective and subjective criteria.  Hatlestad, 5 Vet. App. 524, 529 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  

In this case, the Veteran is in receipt of a 20 percent rating for his service-connected lumbar spine disorder, and a 10 percent for the associated radiculopathy of the left lower extremity.  This results in a combined rating of 30 percent.  As such, he does not yet meet the percentage criteria laid out in 38 C.F.R. § 4.16(a) (2012).  As noted above, however, he claims that his service-connected disorders have increased in severity since he was last examined in 2009 and that additional examination should be conducted.  

The Board also notes that, under VA's governing regulations, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012).  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation.  

Similarly, it is established VA policy that all Veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b) (2012).  If the Veteran's disabilities fail to meet the criteria set forth in 38 C.F.R. § 4.16(a), the rating board must refer the matter to the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis.  

The Board does not have the authority to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)(1) (2012).  See Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995).  Moreover, in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd, held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the AOJ first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  

To assist the AOJ in its consideration of the Veteran's TDIU claim under the provisions of 38 C.F.R. § 4.16(a) and 38 C.F.R. § 4.16(b), the Board finds that a VA examination and opinion would is needed.  The Board acknowledges that the Veteran and his wife have opined that he is unemployable due to service-related disabilities.  While lay persons, they are certainly competent to report the perceived effects of those disorders on his ability to work as a mechanic.  See 38 C.F.R. § 3.159(a)(2) (2012); Layno v. Brown, 6 Vet. App. at 469-70; Buchanan v. Nicholson, 451 F.3d at 1336.  Additionally, the lack of corroborating medical evidence does not, by itself, render their statements inherently incredible.  Id.  Nevertheless, the Veteran and his wife have not been shown to have the requisite skill or training to assess the nature, extent, and etiology either of his current service-connected disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In light of the foregoing, the Board finds that, on remand, the Veteran should be afforded a VA examination and opinion to ascertain the impact of his service-connected disorders on his unemployability.  Friscia v. Brown, 7 Vet. App. 294, 295 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  

Additionally, the Board observes that pertinent VA medical records may be outstanding.  A review of the Veteran's claims file reveals that he testified in 2012 that he continues to be treated every 6 to 7 months.  (Hrg. tr. at pg. 7.)  There are no treatment records in the claims file dated subsequent to 2009.  The Board finds that the AOJ should obtain all VA records dated after April 2009, which are pertinent to the TDIU issue being remanded.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Board notes that pertinent SSA records may also be outstanding.  As noted earlier, the Veteran testified that he had been in receipt of benefits due to his back since 1993.  It does not appear that SSA records are of record, to include his award documents.  These records should be obtained on remand.  38 U.S.C.A. § 5103A (c)(3) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2) (2012); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Baker v. West, 11 Vet. App. 163, 169 (1998).  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his service-connected lumbar spine and left lower extremity radiculopathy conditions.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AOJ should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  Request all records from SSA related to the Veteran's application for disability benefits and/or supplemental security income.  All requests and responses, positive and negative, should be associated with the claims file.  

3.  Then schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected disabilities and the effect that they have on his employability.  The claims file should be made available to the examiner for review in connection with the examination.  

In offering an opinion regarding the Veteran's unemployability, the VA examiner should discuss all impairment and/or symptoms caused by the Veteran's service-connected disabilities and state whether those disabilities, singularly or jointly, render him unable to secure or follow a substantially gainful occupation.  

Any opinion expressed must be accompanied by a clear rationale, set forth in a legible report and reconciled with the other pertinent evidence of record.  The examiner is advised that simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The claims file must be reviewed in conjunction with the examination.  

4.  The Veteran must be informed of the importance of reporting to the scheduled VA examination and of the potential adverse consequences, to include the denial of his claim, of failing without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the record must indicate whether the notification letter was returned as undeliverable.

5.  The Veteran's TDIU claim should then be adjudicated.  If he does not yet meet the applicable schedular criteria under 38 C.F.R. § 4.16(a), the AOJ should consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular ratings under the provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) (2012).  

6.  Finally, if any aspect of the decision remains adverse to the Veteran, a supplemental statement of the case (SSOC) should be issued that notifies him of all applicable criteria with respect to his claim.  Then, after allowing the appropriate amount of time for response, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


